El Juez Asociado Señor Wole,
emitió la opinión del tribunal. La Corte de Distrito de San Juan dictó sentencia en *844contra del demandado. Este apeló con fecha 20 de diciem-bre de 1926. Se trata ahora de nna moción de desestima-ción basada esencialmente en el fundamento de que la trans-cripción de autos no fue elevada a esta corte dentro de los treinta días de haberse radicado el escrito de apelación. En realidad, cuando se radicó la moción ya habían trans-currido más de cuatro meses.
Para oponerse a la moción, el apelante presenta una certificación del Secretario de la Corte de Distrito de San Juan al efecto de que dicha corte, con fecha 19 de abril de 1927, le concedió una prórroga de treinta días para radicar la transcripción de la evidencia.
La teoría de la moción de desestimación es que no era necesaria la transcripción de la evidencia, ya que las partes radicaron en la corte una estipulación escrita en virtud de la cual convenían en todos los hechos del caso. Basada en esta estipulación, y sin celebrar ninguna otra vísta, la corte dictó sentencia.
Si bien cuando las partes llegan a una estipulación con respecto a todos los hechos podrían imaginarse casos en que sería necesaria la transcripción de la evidencia, sin embargo, la regla debe ser que cuando las partes radican una estipulación escrita aceptada por la corte, y ésta actúa en virtud de la misma, no es necesaria ninguna otra incor-poración de la evidencia. Así lo resolveremos, no habiendo el apelante demostrado que era necesario incorporar algo más.
La estipulación en este caso contenía como veintitrés líneas de materia mecanografiada. De todos modos, para reproducirla no era necesario utilizar los servicios de los atareados taquígrafos de la corte de distrito. Pudo obte-nerse copia de la misma, la cual pudo haber sido certificada por el secretario o las partes, bien formara ya la estipula-ción parte del legajo de la sentencia o no. Bajo estas cir-cunstancias, la apelación ha estado pendiente innecesaria-*845mente por más de noventa días, y si no procediera la des-estimación por alguna otra razón, procedería de acuerdo con la sección 59 del Reglamento de este tribunal.
Aunque sentimos grandes simpatías por los atareados jueces de la Corte de Distrito de San Juan, una inspección revelaría evidentemente que éste es mi caso en que no de-bió haberse concedido prórroga alguna.

Bebe desestimarse la apelación.